— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered November 15, 1989, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
*865Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt of felony murder. The evidence adduced at trial established that the defendant approached his victim and demanded two dollars. When the victim refused, the defendant pulled out a small knife and grabbed the victim by the shoulders. The victim then kicked the defendant in the genitals. This kick was not very hard and the defendant still maintained his grip on his victim. The defendant then plunged the knife into the victim’s chest, causing his death. This testimony, given by the defendant himself, was legally sufficient to establish that the murder was accomplished "in furtherance” of the underlying robbery.
Moreover, the defendant, by failing to object to the discharge of jurors number 13 and 4, has failed to preserve any alleged error with respect thereto for appellate review (see, CPL 470.05 [2]; People v Doby, 178 AD2d 427) and we decline to reach this issue in the exercise of our interest of justice jurisdiction.
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
We have examined the defendant’s remaining contentions and find them to be either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Thompson, J. P., Miller, Pizzuto and Santucci, JJ., concur.